OPINION
By HORNBECK, PJ.
Submitted on motion of defendant to dismiss the appeal because the court is without jurisdiction to hear and determine the same. The motion will be overruled upon the authority of The J. P. Loomis Coal and Supply Company v Garchev, 123 Oh St, 316, and particularly the second proposition of thei syllabus.
We are cited by counsel for the motion to Fisher v Bower, 79 Oh St, 248, We note that the Supreme Court in the Loomis Coal and Supply Company case did not consider Fisher v Bower. We have had considerable difficulty in reconciling the cited cases, but as the Loomis Coal and Supply Company case is a late and the last pronouncement of the Supreme Court on the subject and seems to have direct application to the issues joined in the cause before us, we are required to follow it.
KUNKLE and BARNES, JJ, concur.